       Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 1 of 13

REDACTED


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


United States of America, et al.,

                             Plaintiffs,                  Case No. 1:20-cv-03010-APM

                     v.                                   HON. AMIT P. MEHTA

Google LLC,
                             Defendant.




State of Colorado, et al.,

                             Plaintiffs,                  Case No. 1:20-cv-03715-APM

                     v.                                   HON. AMIT P. MEHTA

Google LLC,
                             Defendant.




NON-PARTY BOOKING HOLDINGS INC.’S RESPONSE TO DEFENDANT GOOGLE
 LLC’S STATEMENT REGARDING DISPUTES INVOLVING COMPLIANCE WITH
            SUBPOENAS ISSUED TO CERTAIN THIRD PARTIES

       Booking Holdings Inc. (“BHI”) respectfully submits this statement in response to

Defendant Google LLC’s Statement Regarding Disputes Involving Compliance with Subpoenas

Issued to Certain Third Parties (“Google’s Statement”), filed on August 27, 2021. BHI and



                                              1
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 2 of 13

REDACTED

Google are not at impasse on any issues. To the contrary, by placing new, weighty demands on

non-party BHI little over one week ago and imposing a tight, artificial deadline for BHI’s

response, Google has manufactured a discovery dispute and needlessly seeks the Court’s

assistance to resolve it. In fact, BHI and Google have made substantial progress negotiating the

scope of BHI’s response to Google’s subpoena and, as Google acknowledges, “the parties

continue to meet-and-confer as of the time of this submission.” Google’s Statement at 2. The

parties are close to final agreement on custodians, search terms, and data responses. BHI, a non-

operating holding company that owns several operating companies referred to as “brands,” has

offered to collect and review a substantial number of documents from nine custodians across four

brand companies, and to produce accessible data in response to Google’s priority data requests,

with reasonable modifications. BHI has also committed to work in good faith to begin rolling

document productions in the latter half of September, to conclude document productions as

expeditiously as reasonably practicable thereafter, and to target September 30 for completion of

data productions.

       Nevertheless, Google attempts to derail the constructive dialogue with BHI by now

needlessly seeking Court intervention regarding two demands that Google raised with BHI for

the first time a week prior to Google’s August 27 submission. First, after a month’s long

negotiation resulted in a list of seven agreed-upon custodians, on August 19 Google demanded

that BHI produce six additional custodians, and threatened to take the issue to the Court almost

immediately should BHI fail to agree. BHI agreed to produce two of the requested custodians

and an agreement was reached to defer on two others based on BHI’s representation that those

custodians’ documents would be duplicative or otherwise not responsive. Most significant here,

the other two custodians that Google requested for the first time just one week before seeking the




                                                2
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 3 of 13

REDACTED

Court’s assistance are two CEO-level employees:



             BHI has informed Google that it is evaluating Google’s belated but very weighty

request to add these CEOs as custodians. Notably, however, Google has failed to provide BHI

with any sufficient basis to conclude that these custodians possess relevant, non-duplicative

materials. Citing just two documents, Google asserts that BHI’s productions to date show one

CEO “was informed of” Google’s search page and related analysis and the other “was copied on

updates” concerning search engine optimization. Google’s Statement at Appendix A. As BHI

pointed out to Google, the employees who actually did the “inform[ing]” and “updat[ing]” are

custodians that the parties already agreed upon. Given the nature of the CEOs’ roles at the

companies and the likelihood of duplication, any marginal relevance of the documents to be

collected from these two CEOs is outweighed by the significant burden associated with

reviewing and producing the emails of two of BHI’s most senior executives.

       Second, Google has asked the Court to order BHI to produce all responsive data to seven

of Google’s data requests by September 30 (which is something BHI has already agreed to make

a good faith effort to do). Like Google’s late-breaking request for specified custodians, the

timing of BHI’s data productions was not in dispute before August 19. Prior to that date, BHI

had communicated to Google on multiple meet-and-confers that (1) as to three of Google’s data

requests, BHI believed it had substantially complied through its prior productions; and (2) as to

Google’s four remaining data requests, due to the significant business disruption associated with

compliance, BHI sought first to reach final agreement on the scope of discovery and then to

compile and produce responsive data alongside its productions of custodial email files. Google

did not object to these representations in any of the parties’ meet and confers.




                                                 3
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 4 of 13

REDACTED

       Instead, after waiting five months to comment specifically on BHI’s March productions,

and despite negotiations and discussions in multiple conferences in the meantime, Google stated

on August 19 that BHI’s prior productions as to three of its data requests were insufficient.

Remarkably, despite apparently waiting five months to review BHI’s data productions, Google

gave BHI one business day to agree to a firm timeline to produce all supplemental responsive

data. BHI has since agreed to make a good faith effort to produce any remaining responsive data

by a September 30 target date. Nevertheless, and despite the parties’ prior understanding that

BHI would produce rolling data productions along with its forthcoming document productions,

Google now asks the Court to order BHI to complete data productions by September 30 (the

same date that BHI has already agreed to make a good faith effort to target). This request is

unnecessary and should be denied.

       It bears repeating that BHI and Google are not at impasse on any issues. Google

acknowledges as much in its filing, stating that “the parties continue to meet-and-confer as of the

time of this submission.” BHI and Google have in fact reached near-final agreement on all

issues Google raised with BHI prior to August 19. And BHI is in the process of diligently

evaluating the requests Google first raised with BHI approximately one week ago. But Google’s

brinksmanship of using the threat of Court involvement to force BHI’s hand under a fabricated,

unreasonably short time frame is not fair play. Google should not be permitted to make new,

weighty demands on a non-party while simultaneously threatening to bring those demands to the

Court in one week’s time. To be clear, this has already imposed an unreasonable burden on BHI,

which has been forced to address Google’s belated demands in a matter of just a few days. BHI

respectfully requests that the Court deny the relief that Google abruptly and unnecessarily seeks.




                                                 4
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 5 of 13

REDACTED


Background on Google’s Subpoena and BHI’s Negotiations with Google

       Non-party BHI is a non-operating holding company. BHI owns several companies with

online travel offerings. As relevant here, BHI brands include Booking.com, Priceline, KAYAK,

and OpenTable (the “BHI brands”). BHI received a subpoena from each of the parties in the

above-captioned actions – the Department of Justice (“DOJ”), the state plaintiffs in the action led

by the State of Colorado (“Colorado”), and Google, each of which requested documents from the

BHI brands. For the past several months, BHI has been working diligently to respond to each of

the three subpoenas.

       Importantly, the subpoena issued to BHI by Google was a material outlier in both breadth

and timing as compared to the subpoenas issued by DOJ and Colorado. DOJ served its

subpoena, which contained 21 requests, on January 19, 2021. Colorado served its subpoena,

which contained 20 requests, on February 25, 2021. After meeting and conferring, DOJ

substantially reduced the burden associated with complying with its subpoena by providing BHI

a targeted list of eight requests that it asked BHI to produce. Similarly, Colorado substantially

reduced the burden associated with complying with its subpoena by providing a targeted list of

ten priority requests.

       Upon receiving the DOJ and Colorado subpoenas in January and February of 2021, the

BHI brands worked to provide responsive documents to satisfy the subpoenas as modified by

DOJ and Colorado.1




1
  Notably, both DOJ and Colorado were willing to accept targeted collections from the BHI
brands, and BHI was not required to engage a third-party vendor or embark on e-discovery to
respond to the DOJ and Colorado subpoenas. In March and April 2021, BHI, through its four
responding brands, made eight productions in response to the eight priority requests from DOJ’s
subpoena. Since then, DOJ and Colorado have timely reviewed BHI’s productions and have
sought reasonable, targeted additional productions where necessary to address any gaps.


                                                 5
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 6 of 13

REDACTED

       Because BHI provided simultaneous productions to all parties, Google was aware that the

BHI brands were responding to the DOJ Subpoena as early as March 5, 2021. Nevertheless,

Google waited until April 13, 2021 – after BHI had made six productions and nearly completed

its responses to DOJ’s priority requests – to serve its subpoena on BHI. Stunningly, Google’s

subpoena contained 71 requests (not counting dozens of subparts) – more than three times the

size of either the DOJ or Colorado subpoena. Unsurprisingly, given the sheer quantity of

requests issued to a non-party, Google’s subpoena was overbroad and unduly burdensome.2

       On July 9, after much back-and-forth driven by Google’s failure to ensure its subpoena

did not impose an undue burden, BHI offered to review and produce responsive documents from

the email files of “5-10 custodians” (who would be identified and agreed between the parties) in

response to Google’s 20 priority requests. This was a significant concession that required BHI,

for the first time since its involvement in this matter, to engage a third-party vendor and embark

on the process of identifying custodians and drafting search terms for e-discovery. Following the

parties’ July 9 agreement, on July 16 BHI provided Google with a proposed list of search terms

and named five senior-level custodians most likely to have documents responsive to Google’s

priority requests.




2
  BHI met and conferred with Google on April 27 and May 19. On April 27, BHI explained that
it did not believe Google’s subpoena took reasonable steps to avoid imposing an undue burden
on a non-party. On May 19, in response, Google provided BHI with a list of 14 priority topics
and 20 priority requests corresponding to those priority topics. Even in somewhat reducing the
burden of compliance, the number of priority requests and topics sought from Google thus
exceeded the entire length of the original subpoenas served by each of DOJ and Colorado, before
those subpoenas were further modified. In light of the quantity of the requests and the
significant burdens of compliance, BHI served Responses and Objections to the Google
subpoena on June 8. BHI and Google subsequently exchanged letters regarding their respective
positions.


                                                 6
       Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 7 of 13

REDACTED

       The parties held meet-and-confers on July 21 and August 2 in an effort to reach

agreement on custodians, search terms, and data responses. Following these meet-and-confers,

the status of the negotiations between BHI and Google was as follows:

          Custodians: In response to questions and issues raised by Google, BHI offered two

           additional custodians, bringing the total number of custodians to seven. These

           custodians included senior-level individuals across all four brands, including the

           Booking.com Chief Marketing Officer and the VP-level point people for SEO and

           advertising at each brand.

          Search Terms: Following BHI’s search terms proposal of July 16, Google provided

           a counter-proposal that did not revise or modify BHI’s proposed search terms, but

           instead entirely supplanted them. BHI agreed to assess the burden associated with

           these search terms and to provide a counter-proposal as soon as possible.

          Data: BHI asserted that it had already produced certain data responsive to Google’s

           requests 3, 7, and 10 in its March and April productions to DOJ. Google agreed to

           review those productions (apparently it had not yet done so, despite having these

           productions in its possession for five months). BHI further agreed to produce readily

           accessible data responsive to Google’s requests 38, 50, 51, and 70. BHI explained

           that, due to the significant business disruption associated with repeatedly requesting

           data pulls from its businesses, BHI sought to reach agreement on the full scope of

           remaining discovery and to then begin rolling productions of both documents and

           data simultaneously. Google did not object to this proposed approach.

       Between August 2 and August 19, BHI worked diligently to assess the burden of

Google’s proposed search terms and to respond with a counter-proposal.




                                                7
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 8 of 13

REDACTED


Google’s August 19 Requests and August 25 Meet-and-Confer

       Near midnight on Thursday, August 19 – after two weeks of radio-silence from Google

following the parties’ August 2 meet-and-confer – Google sent BHI a letter demanding a

response by Monday, August 23 (effectively the following business day). In its letter, Google

threatened to seek Court intervention on August 31, with a submission filed the preceding

Friday, August 27, should BHI fail to almost immediately agree to the following brand-new

requests:

      Custodians: Google sought to nearly double the list of seven custodians the parties had

       agreed upon, requesting six additional custodians, including – for the first time – the

       addition of two CEO-level of custodians. As to the CEOs, Google cited just two

       documents showing that the CEOs were at times copied on updates concerning relevant

       topics. Both emails showed that the individuals sending the updates were existing

       custodians that the parties had already agreed upon.

      Search Terms: Google asked BHI to respond by Monday, August 23 with a

       counterproposal on search terms and de-duplicated hit counts for both Google’s proposal

       and BHI’s counter-proposal.

      Data: Google stated that it had (finally) reviewed BHI’s March and April productions to

       DOJ, and that it did not believe BHI had provided adequate responses to Google requests

       3, 7, and 10. Google requested additional, detailed information regarding BHI’s prior

       productions, as well as supplemental productions to satisfy Google’s particular requests.

       In addition, despite the parties’ previous understanding that BHI would make rolling

       productions of responsive data once the parties had reached agreement on the scope of




                                                8
        Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 9 of 13

REDACTED

       document discovery, Google requested immediate updates on BHI’s data collection

       efforts as to requests 38, 50, 51, and 70.

    Google’s letter prompted BHI to spend the entire business day on August 20, the weekend,

and the following two business days, coordinating across four companies to address Google’s

new custodial requests, assemble de-duplicated hit reports for data that had just been exported,

and collect detailed information regarding the possibility of Google’s newly-requested

supplemental data productions. During a meet-and-confer on August 25, in an effort to reach

compromise with Google and avoid wasteful and unnecessary Court intervention, BHI made

numerous concessions and demonstrated a strong willingness to work with Google to provide the

requested materials on a reasonable timeframe and without undue burden on the brands:

      Custodians: BHI agreed to produce responsive documents from two additional

       custodians, bringing the total number of custodians to nine. As to the remaining four

       custodians that Google named in its letter, including the two CEOs, BHI explained that

       their documents were likely to be duplicative and unduly burdensome to produce.

       Without providing any additional basis for believing that the CEOs were likely to have

       responsive, non-duplicative materials, Google articulated to BHI – for the first time in the

       parties’ months-long negotiations – that the addition of the two CEO custodians (first put

       on the table as potential custodians on August 19) was critical and that Google would

       seek Court intervention should BHI fail to add them as custodians by Friday – which was

       at that point two days away. On Friday, August 27, BHI explained to Google that it was

       evaluating Google’s request for the CEOs, but that it would not be able to provide a final

       answer on the addition of these custodians before Google’s 8:00 pm submission to the

       Court. BHI maintains that Google failed to provide a sufficient basis to conclude that the




                                                    9
       Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 10 of 13

REDACTED

       CEOs’ documents will be relevant and non-duplicative of the other custodians already

       being offered.

      Search Terms: On search terms, BHI explained to Google that the data was exporting,

       and that it would respond with a search terms counterproposal as soon as possible. On

       August 26, BHI provided Google a generous counterproposal on search terms,

       accompanied by a de-duplicated hit report on the document population from which BHI

       agreed to review and produce responsive material (not including the documents from the

       two additional custodians agreed to on the August 25 meet-and-confer, which will add to

       the total hit count). Google offered one suggested modification to the search terms. With

       that change and assuming no further requested modifications from Google, BHI

       understands that the parties are in agreement on search terms for the nine agreed upon

       custodians.

      Data Requests: At the August 25 meet-and-confer, BHI provided updates in response to

       Google’s data requests, including noting that certain of the requests were inapplicable to

       the business models of some of the responding brands. Google requested that BHI agree

       to produce responsive data by the end of September. BHI followed up by email dated

       August 27, stating that it would make a good faith effort to produce any responsive data

       by September 30.

   Despite BHI’s numerous concessions and demonstrated willingness to negotiate regarding

Google’s new requests, Google insisted on filing a submission on the evening of Friday, August

27, bringing these non-ripe issues to the Court’s attention. The parties were continuing to

negotiate on these matters until just two hours before Google’s filing, and the parties had the

mutual expectation that they would continue to negotiate through the weekend and on Monday.




                                                10
       Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 11 of 13

REDACTED

In fact, BHI and Google have a meet-and-confer scheduled for August 31 at noon. It is apparent

to BHI that Google is not interested in engaging in fair negotiations that will result in Google

obtaining the documents it needs without imposing an undue burden on BHI as a non-party.

Instead, Google has used the threat of Court intervention to force BHI to succumb to its

unjustified demands that it waited until just over one week ago to raise.

Conclusion

       BHI and Google have made significant progress negotiating the scope of BHI’s

forthcoming responses to Google’s overbroad subpoena. BHI has agreed to review emails from

nine custodians and to begin making rolling document productions in the latter half of

September. BHI has further committed to make a good faith effort to produce any remaining

responsive data by September 30. Google’s unnecessary August 27 submission to the Court is a

thinly-veiled effort to strong-arm BHI into adding two of its CEOs as custodians without

adequate justification and with little more than one week’s notice. BHI respectfully requests that

the Court deny the needless relief sought by Google. In the meantime, BHI intends to keep its

commitment to make a good faith effort to (1) begin rolling custodial document productions in

September and (2) proceed with productions of additionally available data in response to

Google’s priority data requests by a target date of September 30.




                                                11
      Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 12 of 13

REDACTED

Dated: August 30, 2021             Respectfully submitted,

                                   /s/ Sara Y. Razi____________________________
                                   Sara Y. Razi
                                   SIMPSON THACHER & BARTLETT LLP
                                   900 G St., N.W.
                                   Washington, DC 20001
                                   Phone: (202) 636 – 5582
                                   Fax: (202) 636 – 5502
                                   Sara.Razi@stblaw.com

                                   Counsel for Non-Party Booking Holdings Inc.




                                     12
       Case 1:20-cv-03010-APM Document 197 Filed 08/30/21 Page 13 of 13

REDACTED


                               CERTIFICATE OF SERVICE

I hereby certify that on August 30, 2021, the foregoing Response to Defendant Google LLC’s
Statement Regarding Disputes Involving Compliance with Subpoenas Issued to Certain Third
Parties was electronically filed using the CM/ECF system and electronically served on counsel
of record.

                                                   /s/ Sara Y. Razi
                                                   ____________________________________
                                                   Sara Y. Razi




                                              13
